NOTE: ThiS order is n0np1'ecedential.
United States Court of AppeaIs
for the FederaI Circuit
ST. CLAIR INTELLECTUAL PROPERTY
CONSULTANTS, INC.,
Plain,tiff-Respondent,
V.
NOKIA CORPORATION AND NOKIA INC.,
Defendan,ts-Petition.ers,
AND
HEVVLETT-PACKARD COMPANY,
Defendant-Petiti0ner,
AND
PALM, INC., KYOCERA WIRELESS CORP., AND
KYOCERA SANYO TELECOM, INC. (N0W KN0WN As
KYOcERA COMMUN1cA'r10NS, INc.),
Defen,dants-Petition,ers,
AND
HTC CORPORATION, HTC (BVI) CORP., AND HTC
AMERICA, INC.,
Defen.dants-Petitioners,
AND
RESEARCH IN MOTION, LTD. AND RESEARCH IN
MOTION CORP.,
Defendo:nts-Petitioners.

ST CLAIR INTELLECTUAL V. NOKIA CORP 2
Misce1laneous Docket No. 952
On Petiti0n for Permission to Appeal pursuant to 28
U.S.C. § 1292(b) from the United States District Court for
the District of De1aware in case nos 04-CV-1436, ()6-CV-
0404, and 08-CV-0371, Judge Joseph J. Farnan, Jr.
ST. CLAIR INTELLECTUAL PROPERTY
CONSULTANTS, INC.,
Plocintiff-Respondent,
V.
FUJIFILM HOLDINGS CORPORATION, FUJIFILM
CORPORATION, FUJI PHOTO FILM CO. LTD.,
FUJI PHOTO FILM U.S.A. INC., FUJIFILM U.S.A.,
INC. AND FUJIFILM AMERICA INC.,
Defendan,ts-Petiti0ners,
Misce1laneous Docket No. 953
On Petition for Permission to Appeal pursuant to 28
U.S.C. § 1292(b) from the United States District Court for
the District of De1aware in case no. 08-CV-()373, Judge
J0seph J. Farnan, Jr.
ON PETITION FOR PERMISSION T0 APPEAL
PER CUR1AM.
0 R D E R
Nokia et a1. and Fujifilm et al. petition for permission
to appeal orders certified by the United States District
Court for the District of DelaWare as ones involving a

3 ST CLAIR IN'l‘ELLECTUAL v. NOKIA CORP
controlling issue of law as to which there is substantial
ground for difference of opinion and for which an
immediate appeal may materially advance the ultimate
termination of the litigation. St. Clair Intellectual
Property Consultants, Inc. opposes Nokia and Fujifilm
move for leave to file a reply. St. Clair opposes. Fujif`1lm
moves without opposition to consolidate these petitions.
These two petitions stem from suits brought by St.
Clair in the District of Delaware alleging infringement of
four related patents (the Roberts Patents). In these cases,
the district court has adopted the claim construction order
from a separate prior suit brought by St Clair against Fuji
also involving the Roberts Patents (Fu,ji I). Final
judgment in Fuji I was issued in 2009 in favor of St. Clair
and is now currently on appeal before this court. The Fuji
I appeal has been fully briefed and is scheduled for oral
argument in October of 2010.
In late February 2010 the district court adopted the
Fuji I claim construction order. The following month, the
petitioners sought to file an amicus brief in Fuji I. That
motion was denied by this court on April 30, 2010. The
petitioners also requested that the district court certify
the claim construction order for interlocutory appeal The
district court certified the order for interlocutory appeal
on July 20, 2010. Ultimately, however, this court must
exercise its own discretion in deciding whether it will
grant permission to appeal interlocutory orders certified
by a trial court. See In re Convertible Rowing Exerciser
Patent Litigoction, 903 F.2d 822 (Fed. Cir. 1990); 28 U.S.C.
§ 1292(c)(1).
Granting the petitions under these circumstances is
not warranted Unlike Regents of the Univ. of Caliform`a,
477 F.3d 1335, 1336-37 (Fed. Cir. 20G7) in which this
court granted immediate appeal of a claim construction
order when intertwined with the issues in a pending
appeal, the 1292(b) petitions here were brought well after

ST CLAIR INTELLECTUAL V. NOK.lA CORP 4
the court expended resources preparing for oral argument
in Fu,ji I. We see no reason to delay proceedings in that
case on these grounds and therefore deny the petitions.
Accordingly,
I'1‘ ls 0RDERED TH_AT:
(1) The petitions for permission to appeal are denied.
(2) The motion to consolidate is granted. The revised
official caption is reflected above.
(3) The motion for leave to file a reply is granted.
FOR THE COURT
SEP 24 2010
lsi J an Horbaly
Date J an Horb aly
Clerk
cc: Robert J. Benson, Esq.
Charlene M. Morrow, Esq.
nasd o. D0y1@, Esq. W Y3%WnmR
Collins J. Seitz, Jr., Esq.
Ronald J. Schutz, Esq. g
Steven J. Routh, Esq.   
R0bert F. Perry, Esq.
.lAN|'IGRBALY
519 ocean